 

EXHIBIT 10.32

 

HANCOCK FABRICS, INC.

2001 STOCK INCENTIVE PLAN

(As Amended and Restated)

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

Employee/Optionee: _____________________     Number of Shares:
_____________Shares     Option Exercise Price: $______________Per Share     Date
of Grant: ______________     Vesting Schedule: As provided in Section 3 below

 

THIS OPTION AGREEMENT (the “Agreement”) is entered into as of the ___ day of
________ 201X, by and between HANCOCK FABRICS, INC., a Delaware corporation (the
“Company”), and the employee designated above (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, the Company maintains the Hancock Fabrics, Inc. 2001 Stock Incentive
Plan, as amended and restated (the “Plan”); and

 

WHEREAS, as of the date hereof, the Committee responsible for administration of
the Plan granted the Option as provided herein;

 

NOW, THEREFORE, the parties agree as follows:

 

1.            Grant of Option.

 

1.1           Option. An option to purchase shares of the Company’s Common
Stock, par value $.01 per share (the “Shares”), is hereby granted to the
Optionee (the “Option”).

 

1.2           Number of Shares. The number of Shares that the Optionee can
purchase upon exercise of the Option and the dates upon which the Option can
first be exercised are set forth above and in Section 3 below.

 

1.3           Option Exercise Price. The price the Optionee must pay to exercise
the Option (the “Option Exercise Price”) is set forth above.

 

 

 

 

1.4           Date of Grant. The date the Option is granted (the “Date of
Grant”) is set forth above.

 

1.5           Type of Option. The Option is intended to be a Nonqualified Stock
Option. It is not intended to qualify as an Incentive Stock Option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended from
time to time, or any successor provision thereto.

 

1.6           Construction. This Agreement shall be construed in accordance and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.

 

1.7           Condition. The Option is conditioned on the Optionee’s execution
of this Agreement. If this Agreement is not executed by the Optionee, it may be
canceled by the Committee.

 

2.            Duration.

 

The Option shall be exercisable to the extent and in the manner provided herein
for a period of seven (7) years from the Grant Date (the “Exercise Term”);
provided, however, that the Option may be earlier terminated as provided in
Section 1.7 and Section 5.

 

3.            Vesting.

 

Subject to earlier termination of the Option as provided in Section 1.7 and
Section 5, the Option shall vest, and may be exercised, with respect to the
Shares, as follows: the Option is vested and exercisable to the extent of 25% of
the Shares covered by this Option on or after the first annual anniversary of
the Grant Date; further vested and exercisable to the extent of 1/36th of the
remaining Shares covered by this Option on or after the last day of the
thirteenth month from the Grant Date; and on or after the last day each
additional month thereafter, such that all of the Shares covered by this Option
will be fully vested and exercisable on the fourth (4th) annual anniversary of
the Grant Date. The Option may earlier vest as provided in Section 5. The right
to purchase the Shares as they become vested shall be cumulative and shall
continue during the Exercise Term unless sooner terminated as provided herein.

 

4.            Manner of Exercise and Payment.

 

4.1           Delivery. To exercise the Option, the Optionee must deliver a
completed copy of an Option Exercise Form, in such form and manner as provided
by the Committee. The Option may be exercised in whole or in part with respect
to the vested Shares; provided, however, the Committee may establish a minimum
number of Shares (e.g., 100) for which an Option may be exercised at a
particular time. Within thirty (30) days of delivery of the Option Exercise
Form, the Company shall deliver certificates evidencing the Shares to the
Optionee, duly endorsed for transfer to the Optionee, free and clear of all
liens, security interests, pledges or other claims or charges. Contemporaneously
with the delivery of the Option Exercise Form, Optionee shall tender the Option
Exercise Price to the Company, by cash, check, wire transfer, delivery of, or
attestation to, Shares already owned or a cashless exercise, or such other
payment method as may be acceptable to the Committee pursuant to the Plan.

 

2

 

 

4.2           No Rights as Shareholder. The Optionee shall not be deemed to be
the holder of, or to have any of the rights of a holder with respect to any
Shares subject to the Option until (i) the Option shall have been exercised
pursuant to the terms of this Agreement and the Optionee shall have paid the
full purchase price for the number of Shares in respect of which the Option was
exercised, (ii) the Company shall have issued and delivered the Shares to the
Optionee, and (iii) the Optionee’s name shall have been entered as a shareholder
of record on the books of the Company, whereupon the Optionee shall have full
voting and other ownership rights with respect to such Shares.

 

5.           Termination of Employment.

 

5.1           Termination by Death or Disability. In the event the Optionee dies
while actively employed by the Company or Optionee’s employment is terminated by
reason of Disability, all outstanding unvested Options granted to the Optionee
shall immediately vest, and thereafter all vested Options shall remain
exercisable at any time prior to the end of the Exercise Term, or for one (1)
year after the date of death or the date of termination for Disability,
whichever period is shorter. In the event of death, the Option shall be
exercisable by such person(s) as shall have been named as the Optionee’s
beneficiary, or in the absence of a designated beneficiary, by the executor or
representative of the Optionee’s estate.

 

5.2           Termination for Retirement. In the event Optionee’s employment is
terminated by Optionee’s Retirement, all outstanding unvested Options shall be
forfeited and all vested Options shall remain exercisable at any time prior to
the end of the Exercise Term or for one (1) year after the date of Retirement,
whichever period is shorter.

 

5.3           Other Terminations. If the Optionee’s employment with the Company
is terminated by the Company or by Optionee for reasons other than death,
Disability or Retirement, all outstanding unvested Options granted to the
Optionee shall be immediately forfeited, and the Optionee’s right to exercise
any then outstanding Options (whether or not vested) shall terminate immediately
upon the date that the Committee determines is the Optionee’s date of
termination of employment.

 

5.4           Employment with a Subsidiary. For purposes of this Section and
Section 9, employment with the Company includes employment with any Subsidiary
of the Company.

 

6.           Nontransferability.

 

The Option shall not be transferable other than by will or by the laws of
descent and distribution, and during the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee. Notwithstanding the foregoing, any
portion or all of the Option which is vested may be transferred, in whole or in
part, without consideration, to Optionee’s Immediate Family. Appropriate
evidence of any such transfer to a member of Optionee’s Immediate Family shall
be delivered to the Company on such forms as the Committee or Company shall
prescribe and shall comply with and indicate the Optionee’s (if during the
lifetime of the Optionee) and the member of the Immediate Family’s agreement to
abide by the Company’s then current stock option transfer guidelines. If all or
part of the Option is transferred to a member of Optionee’s Immediate Family,
the member of Optionee’s Immediate Family shall remain subject to all terms and
conditions applicable to such Option prior to the transfer.

 

3

 

 

7.           Restrictions on the Options; Restrictions on the Shares.

 

The Option may not be exercised at any time unless, in the opinion of counsel
for the Company, the issuance and sale of the Shares issued upon such exercise
is exempt from registration under the Securities Act of 1933, as amended, or any
other applicable federal or state securities law, rule or regulation, or the
Shares have been duly registered under such laws. The Company intends to
register the Shares issuable upon the exercise of the Option; however, until the
Shares have been registered under all applicable laws, the Optionee shall
represent, warrant and agree, as a condition to the exercise of the Option, that
the Shares are being purchased for investment only and without a view to any
sale or distribution of such Shares and that such Shares shall not be
transferred or disposed of in any manner without registration under such laws,
unless it is the opinion of counsel for the Company that such a disposition is
exempt from such registration. The Optionee acknowledges that an appropriate
legend giving notice of the foregoing restrictions shall appear conspicuously on
all certificates evidencing the Shares issued upon the exercise of the Option.

 

8.           Effect of Change in Control.

 

8.1           Vesting. Upon a Change in Control, all outstanding unvested
Options shall become immediately and fully exercisable, and shall remain
exercisable as otherwise provided in this Agreement.

 

8.2           Termination of Options. The Committee, in its discretion, may
terminate the Options upon a Change in Control; provided, however, that at least
30 days prior to the Change in Control, the Committee notifies the Optionee that
the Options will be terminated and provides the Optionee, either, at the
election of the Committee, (i) a cash payment equal to the difference between
the Fair Market Value of the vested Options (including Options that would become
vested upon the Change in Control in accordance with Section 8.1 above) and the
Exercise Price for such Options, computed as of the date of the Change in
Control and to be paid no later than 3 business days after the Change in
Control, or (ii) the right to exercise all vested Options (including Options
that would become vested upon the Change in Control in accordance with Section
8.1 above) immediately prior to the Change in Control.

 

9.           No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company or any Subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a Subsidiary to terminate the
Optionee’s employment at any time.

 

4

 

 

10.          Employment Covenants. In consideration of the receipt of the Option
granted pursuant to this Agreement and Optionee’s continued employment with the
Company, Optionee hereby agrees to the following covenants:

 

10.1         Covenant Against Competition. While Optionee is employed with the
Company or its affiliates, and for a period of two (2) years after Optionee’s
employment with the Company terminates for any reason, Optionee will not,
directly or indirectly, provide Services within the United States of America,
whether as an owner, investor, lender, employee, director, officer, independent
contractor, or consultant to any Competitor. Each of the following entities
shall be deemed to be a “Competitor” under this Agreement: A.C. Moore Arts &
Crafts, Inc., Jo-Ann Stores, Inc., Calico Corners, Inc., Hobby Lobby Stores,
Inc., and Michaels Stores, Inc. The Optionee acknowledges that the United States
of America comprises the geographic territory in which Optionee performs
Services on behalf of the Company. “Services” means the provision of management
and strategic business advice, direction and guidance.

 

10.2         Non-Disclosure. During the course of Optionee’s employment with the
Company, Optionee will have access to certain Confidential Information. Optionee
agrees to hold in strictest confidence and not to use, except for the benefit of
the Company, the Company’s Confidential Information. For purposes of this
Agreement, “Confidential Information” means any information, without regard to
form, relating to the Company’s and its subsidiaries’ and affiliates’ customers,
operations, finances, and business that derives economic value, actual or
potential, from not being generally known to other persons or entities,
including but not limited to technical or non-technical data, compilations
(including compilations of customer, supplier, or vendor information), programs,
methods, devices, techniques, processes, inventions, improvements, writings,
memoranda, reports, drawings, sketches, financial data, pricing methodology,
formulas, patterns, strategies, studies, business development, software systems,
marketing techniques and lists of actual or potential customers (including
identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to the Company by third
parties that the Company is obligated to maintain as confidential. Confidential
Information shall not include any information that: (i) at the time of the
disclosure was generally known to the public, (ii) becomes known to the public
through no violation of this Agreement, or (iii) is disclosed to Optionee by a
third party that is not under an obligation to maintain the confidentiality of
the information. In the event that Optionee becomes legally compelled to
disclose any Confidential Information, Optionee shall provide the Company with
prompt written notice of such requirement prior to any disclosure to allow the
Company to seek a protective order or other remedy. Confidential Information
subject to this Agreement may include information that is not a trade secret
under applicable law, but information not constituting a trade secret under
applicable law shall only be treated as Confidential Information under this
Agreement for a two (2) year period following Optionee’s termination of
employment.

 

5

 

 

10.3         Nondisparagement. Optionee agrees not to make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, that defame, disparage or in any way criticize the personal or
business reputation, practices, or conduct of the Company, its employees,
directors, and officers. Optionee acknowledges and agrees that this prohibition
extends to statements, written or verbal, made to anyone, including but not
limited to, the news media, investors, potential investors, any board of
directors or advisory board or directors, industry analysts, competitors,
strategic partners, vendors, employees (past and present), and customers.
Optionee understands that this nondisparagement provision does not apply on
occasions when Optionee is subpoenaed or ordered by a court or other
governmental authority to testify or give evidence and must, of course, respond
truthfully, or to conduct or testimony in the context of enforcing this
Agreement or other rights, powers, privileges, or claims. Optionee also
understands that the foregoing nondisparagement provision does not apply on
occasions when Optionee provides truthful information in good faith to any
federal, state, or local governmental body, agency, or official investigating an
alleged violation of any employment-related law or otherwise gathering
information or evidence pursuant to any official investigation, hearing, trial,
or proceeding.

 

10.4         Cancellation and Rescission. If, at any time, (i) during Optionee’
employment with the Company or a Subsidiary or (ii) during the period after
Optionee’s termination of employment with the Company or any Subsidiary for any
reason, but not to exceed 24 months following Optionee’s termination of
employment, Optionee engages in any “Detrimental Activity” (as defined below),
the Committee may, notwithstanding any other provision in this Agreement to the
contrary, cancel, rescind, suspend, withhold or otherwise restrict or limit this
grant of the Option as of the first date Optionee engaged in the Detrimental
Activity, as determined by the Committee.  Without limiting the generality of
the foregoing, the Committee may also require Optionee to pay to the Company any
gain realized by Optionee from the Shares subject to this grant of the Option
during the period beginning six months prior to the date on which Optionee
engaged or began engaging in Detrimental Activity. As used in this Agreement,
“Detrimental Activity” means the breach or violation by the Optionee of any of
the covenants of the Optionee in this Section 10.

 

11.          Adjustments.

 

In the event of a change in capitalization as provided in Section 17 of the
Plan, the Committee shall make appropriate adjustments to the number and class
of Shares or other stock or securities subject to the Option and the Option
Exercise Price for such Shares or other stock or securities. The Committee’s
adjustments shall be made in accordance with the provisions of Section 17 of the
Plan and shall be effective and final, binding and conclusive for all purposes
of the Plan and this Agreement.

 

12.          Withholding of Taxes.

 

The Company shall have the right to deduct from any distribution of cash to the
Optionee an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld (the “Withholding Taxes”) with
respect to the Option. If the Optionee is entitled to receive Shares upon
exercise of the Option, the Optionee shall pay the Withholding Taxes (if any) to
the Company in cash prior to the issuance of such Shares. In satisfaction of the
Withholding Taxes, the Optionee may make a written election (the “Tax Election”)
to have withheld a portion of the Shares issuable to him or her upon exercise of
the Option, having an aggregate Fair Market Value equal to the withholding
Taxes, provided that, if the Optionee may be subject to liability under Section
16(b) of the Exchange Act, the election must comply with the requirements
applicable to Share transactions by such Optionee.

 

6

 

 

13.          Modification of Agreement.

 

Except as provided in Section 8, this Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, only by a
written instrument executed by the parties hereto.

 

14.          Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

15.          Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 

16.          Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon each successor
corporation to the Company. This Agreement shall inure to the benefit of the
Optionee’s legal representatives. All obligations imposed upon the Optionee and
all rights granted to the Company under this Agreement shall be final, binding
and conclusive upon the Optionee’s heirs, executors, administrators and
successors.

 

17.          Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Optionee and the Company for all purposes.

 

7

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

  HANCOCK FABRICS, INC.         By:     Name: Steven R. Morgan   Title: Chief
Executive Officer

 

By signing below, Optionee hereby accepts the Option subject to all its terms
and provisions and agrees to be bound by the terms and provisions of the Plan.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee responsible for administration of the Plan,
upon any questions arising under the Plan. Optionee authorizes the Company to
withhold, in accordance with applicable law, from any compensation payable to
him or her, any taxes required to be withheld by federal, state or local law as
a result of the grant, existence or exercise of the Option.

 

    OPTIONEE         Signature:     Name:  

 

8

